Citation Nr: 0931560	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  04-06 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for low back 
disability, including neuropathy of the lower extremities.

2.  Entitlement to service connection for cervical spine 
disability, including neuropathy of the upper extremities. 

3.  Entitlement to service connection for an acquired 
psychiatric disorder to include posttraumatic stress disorder 
(PTSD), anxiety and depression.

4.  Entitlement to service connection for hernia.

5.  Entitlement to service connection for erectile 
dysfunction secondary to service-connected groin pull, right 
iliopsoas muscle.  

6.  Entitlement to an initial evaluation in excess of 10 
percent for groin pull, right iliopsoas muscle.

7.  Entitlement to an initial evaluation in excess of 10 
percent for migrainous vertigo.

8.  Entitlement to an initial compensable evaluation for 
pseudofolliculitis barbae (PFB) with residual scarring.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran had active service from January 1980 to January 
1982.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions in August 2002, September 
2006, November 2006, and April 2008 by the above Department 
of Veterans Affairs (VA) Regional Office (RO).

Regarding the August 2002 rating decision, the Board notes 
that notice of the determination was issued to the Veteran 
that same month.  The Veteran filed a timely notice of 
disagreement and in November 2003 the RO issued a Statement 
of the Case to him.  Within the 60 day period, the Veteran 
requested a 30-day extension for filing a substantive appeal.  
It is unclear if the Veteran's request was granted.  
Nonetheless, the Veteran's submitted a substantive appeal 
within the 30 day period.  The Board will view this 
procedural development in the light most favorable to the 
Veteran.  The issues on appeal are as stated on the title 
page of this decision.

As originally developed for appeal, the Veteran's claim 
included the additional issue of service connection for 
headaches.  This issue was denied in a September 2006 rating 
action on appeal.  In April 2008, the RO established service 
connection for headaches, recharacterzied as migrainous 
vertigo, and assigned a 10 percent evaluation, under 
Diagnostic Codes 8100-6204.  As a result that issue is moot, 
and no longer before the Board.  Therefore, consideration 
herein is limited to the issues listed on the first page of 
the present decision.

The Veteran seeks service connection for PTSD, depression and 
anxiety.  In accordance with Clemons v. Shinseki, 23 Vet. 
App. 1 (2009), the issue on appeal has been recharacterized 
as listed on the title page.  Id. (holding that claims for 
service connection for PTSD encompass claims for service 
connection for all psychiatric disabilities).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that the Veteran has submitted a Social 
Security Administration (SSA) notice of award.  This notice 
shows that he has been in receipt of SSA disability benefits 
since April 2006.  The RO should request, directly from the 
SSA, complete copies of any disability determinations it has 
made concerning the Veteran and copies of the medical records 
that served as the basis for any such decisions.  Although 
any SSA decision would not be controlling, it is potentially 
pertinent to the Veteran's appeal.  See Murincsak v. 
Derwinski, 2 Vet. App. 363, 370 (1992) (VA's duty to assist 
includes obtaining SSA decision and supporting medical 
records pertinent to VA claim), and Collier v. Derwinski, 1 
Vet. App. 413, 417 (1991) (VA cannot ignore SSA determination 
of disability but must provide reasons or bases regarding 
such determination).

Other reasons for remanding the case:

psychiatric disorder to include ptsd, anxiety, and depression

The Veteran's contentions on appeal relate his current 
psychiatric problems, primarily anxiety and depression, to 
military service.  However, there are no post service 
treatment records that sufficiently address the question of 
whether he has an acquired psychiatric disorder that had its 
onset during service.  Moreover, the post-service evidence 
fails to address the importance, or lack thereof, regarding 
the Veteran's post-service difficulties with unemployment and 
personal relationships.  As such, a VA examination is needed 
to determine whether he has the claimed acquired psychiatric 
disorders and, if so, whether they are related to service.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran also contends that he developed PTSD as a result 
of a personal assault during service.  The incident in 
question involves rape by a fellow crewmember.  He also 
reported that he witnessed a shipmate commit suicide by 
jumping overboard, an event that could potentially be 
verified by unit records.  While a diagnosis of PTSD has been 
recorded, the claims file still contains inadequate 
information pertaining to the documentation of events 
constituting a stressor for PTSD.  Therefore, the AMC/RO 
should request a comprehensive statement from the Veteran 
containing as much detail as possible regarding the alleged 
stressors.  See Zarycki v. Brown, 6 Vet. App. 91 (1993).  

With regard to personal assault cases, the Court has pointed 
out that "VA has provided special evidentiary development 
procedures, including the interpretation of behavior changes 
by a clinician and interpretation in relation to a medical 
diagnosis."  Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996) 
(citing VA Adjudication Procedure Manual M21-1 (M21-1), Part 
III, 5.14c (8)-(9)) (later redesignated as Part VI, 
11.38b(2), and now rescinded), aff'd 124 F.3d 228 (Fed. Cir 
1997).  The Court has also held that these provisions of M21-
1, which provided special evidentiary procedures for PTSD 
claims based on personal assault, were substantive rules that 
are the equivalent of VA regulations.  See YR v. West, 11 
Vet. App. 393 (1998); Cohen v. Brown, 10 Vet. App. 128 
(1997).  

The Board notes that the aforementioned provisions of M21-1 
have been rescinded and reissued as amended in a manual 
rewrite (MR).  See M21-1MR, Part IV, Subpart ii, Chap. 1, 
Sec. D, Para. 17 (2006), entitled "Developing Claims for 
Service Connection for PTSD Based on Personal Trauma."  

Therefore, on remand, the RO should issue notice to the 
Veteran explaining the evidence necessary to corroborate a 
stressor during service to support his claim for PTSD due to 
personal assault, pursuant to 38 C.F.R. § 3.304(f).  
Following completion of the additional development requested 
herein, if the AMC/RO finds that there is credible supporting 
evidence that a claimed in-service stressor actually 
occurred, the complete record should be reviewed by the 
appropriate VA physician.  If PTSD is diagnosed, the 
manifestations should be described in detail, the stressor 
should be identified, and the evidence accepted to document 
the stressor should be indicated.

The Board also notes that although the Veteran has treated 
his PTSD, anxiety and depression as separate claims, it is 
unclear from the medical evidence of record that these 
manifestations are not part and parcel of the same 
psychiatric disorder.  Under VA regulations, separate 
disabilities arising from a single disease entity are to be 
rated separately.  See 38 C.F.R. § 4.25 (2008); see also 
Esteban v. Brown, 6 Vet. App. 259, 261(1994).  However, the 
evaluation of the same disability under various diagnoses is 
to be avoided.  See 38 C.F.R. § 4.14 (2008); see also Fanning 
v. Brown, 4 Vet. App. 225 (1993).  As a result, the VA 
examiner should also offer an opinion as to whether the 
Veteran has separate disabilities manifested by anxiety and 
depression that have distinct symptomatology apart from the 
claimed PTSD.  The RO in adjudicating these particular claims 
should take into account the principles found in Esteban.  




hernia

With respect to the Veteran's hernia claim, service treatment 
records (STRs) reveal that in November 1980 he was evaluated 
for complaints of a possible hernia associated with right 
groin pain.  The examiner sought to rule out a hernia and 
diagnosis of inguinal strain was subsequently made.  At 
separation, the Veteran did not otherwise indicate any 
symptoms specific to a hernia and none are documented.  The 
claims folder is devoid of any pertinent treatment records or 
other medical documents until October 2003 when the Veteran 
was evaluated for history of hiatal hernia with reflux 
symptoms however this report fails to provide an opinion as 
to its etiology or onset.  As such, a VA examination is 
needed to determine whether the Veteran has the claimed 
disabling disability and, if so, whether it is related to 
military service.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).


erectile dysfunction

With respect to his claim for service connection for erectile 
dysfunction, the Veteran's primary contention is that he 
developed this condition as a result of his service-connected 
right groin pull.  The record as it stands is currently 
inadequate for the purpose of rendering a fully informed 
decision as to the Veteran's claim.  The clinical evidence 
does not address whether the Veteran has erectile dysfunction 
that is caused by, proximately due to, or aggravated by his 
service connected right groin pull.  Accordingly, a 
definitive medical opinion addressing such matters is needed.  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (holding that 
38 C.F.R. § 3.310(a) authorizes a grant of service connection 
not only for disability caused by a service-connected 
disability, but for the extent of additional disability 
resulting from aggravation of a non-service-connected 
disability by a service-connected disability).  

The Board notes that effective October 10, 2006, 38 C.F.R. § 
3.310 was amended to conform to the Court's decision in 
Allen.  The RO will need to assess the claim with 
consideration of the regulatory amendment in this appeal.

groin pull, right iliopsoas muscle; migrainous vertigo; and
pseudofolliculitis barbae (PFB) with residual scarring

With regard to the remaining issues of right groin pull, 
migrainous vertigo and PFB disabilities, the Veteran contends 
that these service-connected disabilities are more disabling 
than reflected in the current evaluations.  

Review of the record reveals the Veteran last underwent a VA 
examination in November 2007.  To ensure that the record 
reflects the current severity of the Veteran's conditions, 
the Board finds that more contemporaneous examinations are 
needed to properly evaluate the service-connected 
disabilities under consideration.  See Green v. Derwinski, 
1 Vet. App. 121, 124 (1991) (VA has a duty to provide the 
veteran with a thorough and contemporaneous medical 
examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994) (an examination too remote for rating purposes cannot 
be considered "contemporaneous").  The examination should 
include a review of the claims file and past clinical 
history, with particular attention to the severity of present 
symptomatology, as well as any significant pertinent interval 
medical history since his VA examination in 2007.  

Also, the Veteran is appealing the original assignment of the 
disability ratings for his service-connected disabilities 
following the award of service connection.  In such a case, 
it is not the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  Given the foregoing, the 
disability evaluations  must be considered from 2001 to the 
present.

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran additional or 
corrective VCAA notice with regard to the 
claimed disabilities, such as providing 
him with updated notice of what evidence 
has been received and not received by VA, 
as well as who has the duty to request 
evidence, and what development must be 
undertaken by VA in accordance with 
applicable case law.  See generally 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); 38 U.S.C.A. §§ 5100, 
5103, 5103A; 38 C.F.R. § 3.159.  He 
should also be sent the necessary VCAA 
notice as it relates directly to claims 
for secondary service connection, which 
differ from the usual service connection 
claims.  

2.  Request, directly from the SSA, 
complete copies of any disability 
determination(s) it has made concerning 
the Veteran and copies of the medical 
records that served as the basis for any 
such decision(s).  If the Veteran's SSA 
award is not based on disability, 
information should be placed into the 
record to this effect.

3.  Ask the Veteran to provide any 
medical records, not already in the 
claims file, pertaining to post-service 
treatment or evaluation of his claimed 
disabilities, or to provide the 
identifying information and any necessary 
authorization to enable the AMC/RO to 
obtain such evidence on his behalf.  All 
attempts to procure records should be 
documented in the file.  If the records 
identified by the Veteran are 
unavailable, a notation to that effect 
should be inserted in the file.  He and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order that the Veteran be provided the 
opportunity to obtain and submit those 
records for VA review. 

4.  Contact the Veteran to give him an 
opportunity to provide any additional 
specific information he may have 
concerning his claimed in-service 
stressors.  He should provide any 
information on the crewmember, W. Kelsey, 
who reportedly committed suicide.  He 
should be asked to provide as much 
information as possible, particularly 
dates and places.  Advise him that, if 
possible, he should provide names of 
other individuals who were also present 
and witnessed or knew of the incident, or 
who can confirm his proximity to the 
incident.  The Veteran is advised that 
this information is necessary to obtain 
supportive evidence of the alleged 
stressor events, and that he must be as 
specific as possible, because without 
such details an adequate search for 
verifying information cannot be 
conducted.  

5.  Thereafter, closely examine service 
treatment and personnel records, 
including review of the chronology of 
personnel actions, for evidence of a 
reduction in efficiency, problems with 
authority figures, behavior changes or 
signs or symptoms which would suggest 
that the Veteran was personally assaulted 
in service.  Thereafter determine (in 
accordance with the guidelines for claims 
of PTSD based on personal assault) 
whether any alleged stressor has 
occurred.

6.  Schedule the Veteran for an 
examination to determine the nature, 
extent, and etiology of all current 
psychiatric pathology.  Prior to the 
examination, the claims folder must be 
made available to the psychiatrist for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
psychiatrist.  The examiner should elicit 
from the Veteran a detailed history 
regarding the onset and progression of 
relevant symptoms.  All indicated tests 
and studies, including psychological 
testing, if necessary, are to be 
performed and the examiner should review 
the results of any testing prior to 
completing the report.  Advise the 
psychiatrist which stressor(s) is (are) 
verified. 

a.  Any diagnosis of PTSD must be in 
accordance with the Diagnostic and 
Statistical Manual of Mental 
Disorders (4th ed.) of the American 
Psychiatric Association (DSM-IV).  
The examiner should specifically 
address whether it is more likely 
than not (i.e., to a degree of 
probability greater than 50 percent), 
at least as likely as not (i.e., a 
probability of 50 percent), or 
unlikely (i.e., a probability of less 
than 50 percent) that the PTSD is a 
result of one or more verified in-
service stressor including sexual 
assault during service.  If the 
Veteran does not meet the criteria 
for a diagnosis of PTSD due to sexual 
assault in service, the examiner 
should explain why.

b.  In the alternative, the examiner 
should indicate whether the Veteran 
has a primary psychiatric disorder 
consistent with anxiety disorder, 
major depression, or panic disorder.  
The examiner must identify and 
explain the elements supporting the 
diagnoses and set forth whether it is 
more likely than not (i.e., to a 
degree of probability greater than 50 
percent), at least as likely as not 
(i.e., a probability of 50 percent), 
or unlikely (i.e., a probability of 
less than 50 percent) that any 
diagnosed disorder is traceable to 
any incidents, symptoms, or treatment 
the Veteran experienced or manifested 
during service.  The examiner should 
indicate whether any anxiety or 
depression is part and parcel of a 
larger psychiatric disorder, such as 
PTSD. 

7.  Arrange for an appropriate VA 
examination to determine the nature, 
extent, and onset any hernia.  The claims 
folder must be made available to the 
examiner(s) for review of the case, and 
the examination report(s) should include 
discussion of the Veteran's documented 
medical history and assertions.  A 
notation to the effect that this record 
review took place should be included in 
the report.  The examiner should elicit 
from the Veteran a detailed history 
regarding the onset and progression of 
relevant symptoms.  All indicated tests 
and studies should be performed, and the 
examiner should review the results of any 
testing prior to completing the report.  

The examiner should indicate whether 
the Veteran has a hernia and set forth 
whether it is more likely than not 
(i.e., to a degree of probability 
greater than 50 percent), at least as 
likely as not (i.e., a probability of 
50 percent), or unlikely (i.e., a 
probability of less than 50 percent) 
that it is traceable to any incidents, 
symptoms, or treatment the Veteran 
experienced or manifested during 
service.  Any opinion provided should 
include discussion of specific 
evidence of record, particularly 
service treatment records. 

8.  Schedule an appropriate VA 
examination to determine the nature, 
extent, and onset any erectile 
dysfunction.  The claims folder must be 
made available to the examiner(s) for 
review of the case, and the examination 
report(s) should include discussion of 
the Veteran's documented medical history 
and assertions.  A notation to the effect 
that this record review took place should 
be included in the report.  The examiner 
should elicit from the Veteran a detailed 
history regarding the onset and 
progression of relevant symptoms.  All 
indicated tests and studies should be 
performed, and the examiner should review 
the results of any testing prior to 
completing the report.  

The examiner should provide an opinion 
as to whether erectile dysfunction, if 
diagnosed, is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., 
probability less than 50 percent), 
that the Veteran's service-connected 
right groin pull residuals aggravate 
it.  If erectile dysfunction cannot be 
regarded as having been aggravated by 
the right groin pull, the examiner 
should specifically indicate so.  

Note:  The term "aggravated" in the 
above context refers to a permanent 
worsening of the underlying condition, 
as contrasted to temporary or 
intermittent flare-ups of 
symptomatology which resolve with 
return to the baseline level of 
disability.

9.  The Veteran should be referred for a 
VA examination to more accurately 
determine the nature and severity of his 
service connected groin pull of the right 
iliopsoas muscle.  The claims folder must 
be made available to the examiner(s) in 
conjunction with the examination.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  All 
indicated tests and studies, and any 
other diagnostic procedures deemed 
necessary, should be conducted.  

a.  Any impairment in the current 
functioning of Muscle Group XVI, or 
any other relevant muscle group, 
should be noted, and characterized as 
slight, moderate, moderately severe, 
or severe, as the case may be.  The 
examiner should also indicate the 
range of motion of the right hip 
expressed in degrees, including the 
specific limitation of motion due to 
pain, and state the normal range of 
motion.  The examiner should also 
indicate whether the Veteran 
experiences additional functional loss 
as a result of painful hip motion, 
instability, weakness, or lack of 
endurance of the hip joint.

b.  The examiner should also indicate 
the effect the right groin pull 
disability has, if any, on the 
Veteran's employment and daily life.  
Specifically, the examiner should 
render an opinion as to whether 
service-connected right groin pull 
disability causes marked interference 
with employment, or the need for 
frequent periods of hospitalization.  
The conclusions of the examiner should 
reflect review of the claims folder, 
and the discussion of pertinent 
evidence.

10.  Schedule an appropriate VA 
examination to determine the current 
severity of the Veteran's service-
connected migrainous vertigo.  The claims 
folder must be made available to the 
examiner(s) for review of the case, and 
the examination report(s) should include 
discussion of the Veteran's documented 
medical history and assertions.  A 
notation to the effect that this record 
review took place should be included in 
the report.  All indicated tests and 
studies should be performed, and the 
examiner should review the results of any 
testing prior to completing the report.  

a.  After the examiner obtains from 
the Veteran information regarding 
the frequency, severity and duration 
of his migraines, he/she should 
express an opinion as to whether the 
headaches are very frequent, 
completely prostrating, or 
prolonged.  The examiner should also 
indicate whether the Veteran's 
experiences vertigo manifested by 
dizziness and occasional staggering.

b.  The examiner should also 
indicate the effect the migrainous 
vertigo has, if any, on the 
Veteran's employment and daily life.  
Specifically, the examiner should 
render an opinion as to whether 
service-connected migrainous vertigo 
causes marked interference with 
employment, or the need for frequent 
periods of hospitalization.  The 
conclusions of the examiner should 
reflect review of the claims folder, 
and the discussion of pertinent 
evidence.

11.  The Veteran should be referred for a 
VA dermatology examination.  The claims 
folder must be made available to the 
examiner(s) in conjunction with the 
examination.  A notation to the effect 
that this record review took place should 
be included in the report.  All indicated 
tests and studies and other diagnostic 
procedures deemed necessary, should be 
conducted.  A detailed medical and 
occupational history should be obtained.  
The dermatologist should describe in 
detail all symptoms reasonably 
attributable to service-connected PFB and 
its current severity.  

a.  The examiner should describe the 
area(s) of the body affected by the 
skin condition, to include the 
percentage of the entire body affected 
and the percentage of exposed area(s) 
affected.  For example, less than 5 
percent of the entire body or less 
than 5 percent of exposed areas; or at 
least 5 percent but less than 20 
percent of the entire body, or at 
least 5 percent but less than 20 
percent of exposed areas, etc.

b.  The examiner should specifically 
note whether the Veteran has been 
prescribed any systemic therapy or 
intensive light therapy, as well as 
the period of time prescribed during 
the prior 12 months.

c.  The examiner should also describe 
the extent of disfigurement or 
deformity resulting from the 
disability on the head, face, and 
neck, noting the presence (or absence) 
and extent of exfoliation, exudation, 
itching, tenderness, extensive 
lesions, ulceration, marked 
disfigurement, crusting and systemic 
or nervous manifestations.  Color 
photographs should be included with 
the examination report if deemed 
necessary or helpful.

12.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, 
readjudicate each claim by evaluating all 
evidence obtained after the last 
statement or supplemental statement of 
the case (SSOC) was issued.  If the 
benefits sought on appeal remain denied, 
furnish the Veteran and his 
representative an appropriate SSOC 
containing notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal, including 
VCAA and any other legal precedent.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


